Citation Nr: 0724818	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected left 
foot metatarsalgia.

2.  Entitlement to service connection for a right foot 
disability, claimed as secondary to service-connected left 
foot metatarsalgia.

3.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to service-connected left 
foot metatarsalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to February 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In August 2005, the veteran testified 
during a hearing before a Decision Review Officer (DRO) at 
the RO; a transcript of that hearing is of record.  In June 
2007, the veteran testified during a videoconference hearing 
before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is also of record.

The Board notes that, at the June 2007 Board videoconference 
hearing, the veteran's representative indicated that he would 
submit to the Board additional medical evidence as to the 
etiology of the claimed disabilities and that he was willing 
to waive initial RO consideration of this evidence.  The 
veteran's representative subsequently submitted this evidence 
and the Board hereby accepts this evidence for inclusion in 
the record on appeal as RO review of it was expressly waived 
during the June 2007 Board hearing.  See 38 C.F.R. § 
20.1304(c) (2006).

The Board's decision granting the claims for service 
connection for a left ankle disability and a right foot 
disability is set forth below.  The claim for service 
connection for a right ankle disability is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.



FINDINGS OF FACT

1.  The veteran's left ankle disability is proximately due to 
his service-connected left foot metatarsalgia.

2.  The veteran's right foot disability is proximately due to 
his service-connected left foot metatarsalgia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle 
disability, claimed as secondary to the veteran's service-
connected left foot metatarsalgia, have been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2006).

2.  The criteria for service connection for a right foot 
disability, claimed as secondary to the veteran's service-
connected left foot metatarsalgia, have been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant both claims decided herein.  Therefore, no 
further development is needed as to these claims.


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Such a determination generally 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service. 38 C.F.R. § 3.303(d) (2006).

Service connection also may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, 
the veteran claims that he has current left ankle and right 
foot disabilities that are due to his service-connected left 
foot metatarsalgia, which resulted from an in-service left 
foot injury.  For the following reasons, the evidence is at 
least evenly balanced as to these claimed relationships; 
consequently, both service connection claims must be granted.

Initially, the Board notes that the evidence reflects that 
the veteran currently has left ankle and right foot 
disabilities.  A June 2004 VA X-ray report includes diagnoses 
of left ankle osteochondritis dissecans and right foot 
plantar spurring of the calcaneus.  A December 2004 VA 
outpatient treatment (VAOPT) note contains a diagnosis of 
left ankle degenerative joint disease (DJD).

The Board initially notes that there are conflicting medical 
opinions as to the etiology of the veteran's left ankle 
disability.  In June 2006 and June 2007 letters, L.V., 
D.P.M., stated that the veteran's lower extremity problems 
are "more probably than not" related to his left foot 
disability.  He based this conclusion on the fact that the 
veteran's left foot disability altered his lower limb 
biomechanical function, which caused abnormal wear and tear 
of other joints, including the left ankle and right foot.  A 
June 2004 VA fee-basis examination report shows that the 
examiner diagnosed the veteran with osteochondritis dissecans 
of the left talus, but concluded that the veteran's left 
ankle pain was unrelated to his left foot disability.  The 
examiner based this conclusion on the length of time between 
the in-service left foot injury that caused the left foot 
disability and the manifestation of the left ankle 
disability.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  Here, both 
physicians offered opinions in which they explained the 
reasons for their conclusions based on an accurate 
characterization of the evidence.
See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches).  The evidence 
is thus approximately evenly balanced as to whether the 
veteran's left ankle disability is proximately due to or the 
result of his service-connected left foot disability.  In 
such circumstances, the benefit-of-the-doubt doctrine 
requires that the claim for service connection for a left 
ankle disability, claimed as secondary to the service-
connected left foot metatarsalgia, be granted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

As to the right foot disability, the June 2006 and June 2007 
opinions from L.V., D.P.M., described above indicated that 
this disability was more probably than not related to the 
left foot disability based on the same reasoning, i.e., the 
alteration of the veteran's biomechanical functioning, 
causing abnormal wear and tear on the other joints, including 
the right foot joint.  The Board notes that there are no 
contrary medical opinions of record.  Consequently, the Board 
finds that entitlement to service connection for a right foot 
disability, claimed as secondary to the service-connected 
left foot metatarsalgia, is warranted. 


ORDER

The claim for service connection for a left ankle disability, 
secondary to service-connected left foot metatarsalgia, is 
granted.

The claim for service connection for a right foot disability, 
secondary to service-connected left foot metatarsalgia, is 
granted.


REMAND

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)  In this case, the 
veteran has claimed service connection for a right ankle 
disability, secondary to his service-connected left foot 
metatarsalgia; however, it is unclear from the record whether 
he has a current right ankle disability.  Current VAOPT 
records include complaints of right ankle pain.  A March 2004 
VAOPT note indicates that the veteran has "arthritic right 
ankle joint, which is nonsymptomatic with range of motion."  
Additionally, the June 2004 VA fee-basis examination report 
shows that the examiner concluded that the veteran's "right 
ankle pain without objective abnormalities" was "probably 
secondary to the pain in his left ankle."  Lastly, a June 
2004 X-ray report found that there was no fracture, 
dislocation, bony erosion, or other significant abnormality, 
and the impression was that "the right ankle is within 
normal limits."  

As there is current medical evidence showing that the veteran 
may have a right ankle disability that may be related to his 
now service-connected left ankle disability, the Board finds 
that the veteran should be afforded a VA examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may 
be associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim).

Accordingly, the claim for service connection for a right 
ankle disability, secondary to service-connected left foot 
metatarsalgia, is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any right ankle 
disability.  The claims folder must be 
made available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should first indicate 
whether the veteran has a current right 
ankle disability and, if so, the examiner 
should identify the precise nature of 
such disability or disabilities.  As to 
any identified right ankle disability, 
the examiner should indicate whether it 
is at least as likely as not (a degree of 
probability of 50 percent or higher) that 
such disability is proximately due to, 
the result of, or aggravated by, his 
service-connected left foot 
metatarsalgia.  A detailed rationale 
should be articulated for the opinions 
provided.  If an opinion cannot be 
provided without the examiner resorting 
to mere speculation, the examiner should 
so state.

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include 
all evidence received since the most 
recent supplemental statement of the 
case, and readjudicate the claim.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


